UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2014 Date of reporting period:May 31, 2014 Item 1. Reports to Stockholders. Annual Report May 31, 2014 BARRETT GROWTH FUND Letter to Dear Shareholders: Shareholders May 31, 2014 The Barrett Growth Fund (the “Fund”) gained +18.85% for the fiscal year ended May 31, 2014.On a relative basis, the Fund trailed the S&P 500® Index, which posted a total return of +20.45% and the Lipper Large-Cap Growth Fund Index which advanced +22.47% over the same period.The Dow Jones Industrial Average brought up the rear with a price gain of +10.6%. The Year in Review The U.S. stock market broke through into new all-time levels over the past twelve months.Extremely low interest rates along with higher profits and dividends have been the magic formula propelling stocks over the past several years.If there is one factor, in our opinion, that continues to push stocks up it is the historically low level of interest rates.After many years of earning near zero returns on savings, individuals have been lured into the stock market where dividend yields average some +2% and are likely to continue upward as companies continue to increase their dividends.As we mentioned in last year’s letter, for the first time since 2008 individual investors are putting more money into stock mutual funds than withdrawing it.At the same time that demand for stocks is increasing, large companies, in particular, continue to shrink the supply with stock repurchases. There was also a period of greater speculation in selected areas of the stock market during the past year.While large, established companies have been very actively buying back stock, small startup companies, many of which are border line profitable, have gone public by offering shares for the first time.These faster growing smaller companies have attracted great interest by investors, in many cases leading to stock market valuations that stretch an investor’s imagination.Many large technology companies have also bought privately owned technology startup companies at prices that represent an unhealthy degree of optimism.As a result, valuations in selected sectors such as small retailers and restaurants as well as several internet related businesses became more reflective of market tops rather than opportunities by the end of 2013.Since the start of the New Year, the majority of these 2013 high flyers have experienced a significant correction in price with many declining over 30 percent. Corporate profit growth started to slow over the past year.One explanation for the slowing growth has been that the U.S. economic recovery from the recession of 2008/2009 is the slowest since World War II.There have been many factors contributing to the slow recovery including weak employment markets, low wage growth, and tight lending restrictions in large financial institutions.The environment in Europe and Japan has been even more muted.And, the fastest growing major economy of all, China, is experiencing slower growth.In addition to the sluggish global economy, corporations are finding it more difficult to squeeze more and more costs out of their organizations.In fact, there has been a recent pickup in larger mergers and acquisitions, which is frequently a sign that companies need to combine operations in order to find additional savings. 1 BARRETT GROWTH FUND Investment Outlook We think there are four major factors that are having the most influence in the direction of the stock market.These factors include the global economic growth rate, interest rate levels and direction, the valuation of the market, and investor psychology.At the end of the calendar year 2013, it was our best judgment that two of these factors remained encouraging—positive, albeit sluggish, economic growth and low interest rates.In contrast to the positive factors, valuations and investor psychology were approaching levels that would normally coincide with a market approaching a top.As we referenced above, unbridled investor enthusiasm has changed as reflected in the sizable declines of many speculative stocks that led the advance last year.In the past three months, for example, the S&P 500® Index has advanced +3.5% in price, whereas the Russell 2000® Index of smaller companies has declined -4.1% in price.And, this 4% decline is hardly representative of many 40% plus declines in former high flyers.We view these declines as a healthy correction for the broader market. Most economists and even Federal Reserve board members are suggesting that today’s low interest rates will stay low well into next year, if not into 2016.If that proves to be the case, the interest rate prop will remain an important tailwind for the stock market.Forecasts of economic growth by the same group of economists and central bankers have proven to be too optimistic recently as well as over the past few years.We continue to see a global economy recovery that is positive but disappointing to the bullish forecasters.Also of great importance to the market’s direction are decisions made at the “micro” level where corporations, many flush with record cash, are going to have to decide whether to pay people more or continue to pay shareholders more.So far, corporations have focused more on shareholders, but the tide may be turning as Top Ten Holdings (Percent of Net Assets)* Sector Weightings (Percent of Total Investments)* 1. Walt Disney Co. % 2. Schlumberger Ltd. % 3. 3M Co. % 4. Visa, Inc. % 5. Berkshire Hathaway, Inc. % 6. Mead Johnson Nutrition Co. % 7. Automatic Data Processing, Inc. % 8. Costco Wholesale Corp. % 9. AmerisourceBergen Corp. % Ecolab, Inc. % *Portfolio characteristics are as of May 31, 2014, and are subject to change at any time. 2 BARRETT GROWTH FUND more employees, particularly those earning minimum wages are more vocal in demanding higher compensation. At the beginning of this calendar year, we became progressively more concerned about the speculation in selected market segments and the high valuations placed on some sectors.Much of that excess has abated, which we view as an important correction which should enable the broader market to work higher.We continue to see positive gains in the market, but less than the gains of the prior two years, as price gains more closely track slowing corporate profit growth. The Portfolio We have been quite pleased with the operating performance of the companies in the Fund.The Fund invests in companies of high quality as defined by very competitive market positions, high levels of profitability, multiple opportunities for growth, and shareholder driven managements.Over the past twelve months, such industry leaders as Schlumberger, 3M Company, Walt Disney, Google, and Tiffany have contributed positively to the Fund’s performance.In addition to these well-known names, many less familiar companies such as Ecolab, AmerisourceBergen, Intuit, and Devon have been strong performers.We also have helped shareholder returns with the Fund’s position in Facebook, which was the single best performer during the period.The companies in the Fund, on average, bring 15 cents of every dollar in revenue to the bottom line, and over the past three years have grown revenues by +12% in a sluggish economy.The Fund’s investments in a few smaller companies, such as Atwood Oceanics, Verisk Analytics, Donaldson Company and Tetra Tech detracted from performance.A few of the larger companies, such as Costco, Accenture and JP Morgan also were drags on performance. Over the past year, we have added several companies to the Fund that we expect to be important contributors going forward.Similar to our overall strategy of diversifying across industries and sectors, these companies operate in many different areas.For example, Gilead Sciences is becoming a leader in treating hepatitis C; Blackstone is a leader in private equity investing including significant real estate investments; and TJX Companies is growing off-price retailing in Europe. We are enthusiastic about the prospects of the companies in the Fund.We expect most of the holdings in the Fund to increase their dividends at healthy rates going forward, materially in excess of inflation.We believe that many of the companies in the Fund will use the excess cash on their balance sheets to continue to repurchase their own stock.But most importantly, we believe the companies in the Fund are growing their operating businesses in new markets and have many years of growth ahead of them. 3 BARRETT GROWTH FUND Thank you for your continued interest in the Fund. Robert J. Milnamow E. Wells Beck, CFA Lead Portfolio Manager Portfolio Manager Past performance is not a guarantee of future results. The outlook, views, and opinions presented are those of the Adviser as of May 31, 2014.These are not intended to be a forecast of future events, a guarantee of future results, or investment advice. Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk.Principal loss is possible. Foreign investments are subject to special risks not ordinarily associated with U.S. securities including currency fluctuations and social, economic and political uncertainties, which could increase volatility.These risks are magnified in emerging markets.The Fund may also invest in smaller and mid-capitalization companies, which involve a higher degree of risk and volatility than investments in larger, more established companies.The Fund may also invest in derivatives, such as options and futures, which can be illiquid, may disproportionately increase losses, and have a potentially large impact on Fund performance. Diversification does not assure a profit or protect against a loss in a declining market. The Russell 2000® Index is an index which measures the performance of approximately 2,000 small-cap companies in the Russell 3000 Index, which is made up of 3,000 of the biggest U.S. stocks. The Russell 2000 Index serves as a benchmark for small-cap stocks in the United States. The S&P 500® Index is a capitalization weighted index of five hundred large capitalization stocks, which is designed to measure broad domestic securities markets. The Lipper Large-Cap Growth Funds Index is an equally-weighted performance index, adjusted for capital gains distributions and income dividends, of the 30 largest mutual funds within the Growth Funds category, as reported by Lipper. The Dow Jones Industrial Average is a price-weighted average of 30 significant stocks traded on the New York Stock Exchange and the Nasdaq. An index is unmanaged and reflects the reinvestment of dividends and capital gains, but does not reflect the deduction of investment advisory fees.Investors cannot invest directly in an index. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of portfolio holdings, please refer the Schedule of Investments provided in this report. The Barrett Growth Fund is distributed by Quasar Distributors, LLC. 4 BARRETT GROWTH FUND Expense Example – May 31, 2014 (Unaudited) As a shareholder of the Barrett Growth Fund, you incur ongoing costs, including:investment advisory fees; distribution and service (12b-1) fees; and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire six- month period (December 1, 2013 – May 31, 2014). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. However, the table does not include shareholder specific fees such as the $15.00 fee charged for wire redemptions. The table also does not include portfolio trading commissions and related trading costs, which are included in the Fund’s net asset value. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual net expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund with other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees, which, although not charged by the Fund, may be charged by other funds.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative costs of owning different funds. Expenses Paid Beginning Ending During the Period* Account Value Account Value December 1, 2013 December 1, 2013 May 31, 2014 to May 31, 2014 Actual Barrett Growth Fund Expenses Hypothetical Expenses (5% return per year before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.25% (which reflects the effect of the Adviser’s fee waiver and expense limitation agreement), multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 5 BARRETT GROWTH FUND (Unaudited) This chart assumes an initial gross investment of $10,000 made on 6/30/2003. The S&P 500® Index is a capitalization-weighted index of five hundred large capitalization stocks, which is designed to measure broad domestic securities markets. The Lipper Large-Cap Growth Funds Index is an equally-weighted performance index, adjusted for capital gains distributions and income dividends, of the 30 largest mutual funds within the Growth Funds category, as reported by Lipper. The performance of these indices reflects the reinvestment of dividends and capital gains, but does not reflect the deduction of any fees or expenses. Average Annual Total Returns as of May 31, 2014 One Year Three Year Five Year Ten Year –●– Barrett Growth Fund 18.85% 10.13% 12.22% 4.35% ■S&P 500® Index 20.45% 15.15% 18.40% 7.77% –♦– Lipper Large-Cap Growth Funds Index 22.47% 13.28% 17.09% 7.18% RETURNS SHOWN INCLUDE THE REINVESTMENT OF ALL DIVIDENDS AND DISTRIBUTIONS. RETURNS SHOWN DO NOT REFLECT THE DEDUCTION OF TAXES THAT A SHAREHOLDER WOULD PAY ON FUND DISTRIBUTIONS OR THE REDEMPTION OF FUND SHARES. IN THE ABSENCE OF FEE WAIVERS AND REIMBURSEMENTS, TOTAL RETURN WOULD BE REDUCED. PAST PERFORMANCE IS NOT PREDICTIVE OF FUTURE PERFORMANCE. INVESTMENT RETURN AND PRINCIPAL VALUE WILL FLUCTUATE, SO THAT YOUR SHARES, WHEN REDEEMED, MAY BE WORTH MORE OR LESS THAN THEIR ORIGINAL COST. 6 BARRETT GROWTH FUND Schedule of Investments May 31, 2014 Shares Value COMMON STOCKS - 96.54% Broadcasting (except Internet) - 5.48% Comcast Corp. - Class A $ Walt Disney Co. Chemical Manufacturing - 16.56% Celgene Corp. (a) E.I. du Pont de Nemours & Co. Ecolab, Inc. Gilead Sciences, Inc. (a) Johnson & Johnson Mead Johnson Nutrition Co. Merck & Co., Inc Pfizer, Inc. Clothing and Clothing Accessories Stores - 2.86% Tiffany & Co. The TJX Companies, Inc. Computer and Electronic Product Manufacturing - 4.25% Apple, Inc. EMC Corp. QUALCOMM, Inc. Couriers and Messengers - 2.53% United Parcel Service, Inc. - Class B Credit Intermediation and Related Activities - 6.11% American Express Co. JPMorgan Chase & Co. Visa, Inc. - Class A Data Processing, Hosting and Related Services - 2.91% Automatic Data Processing, Inc. Food Services and Drinking Places - 3.79% Dunkin’ Brands Group, Inc. McDonald’s Corp. Starbucks Corp. General Merchandise Stores - 2.82% Costco Wholesale Corp. Insurance Carriers and Related Activities - 5.64% Berkshire Hathaway, Inc. (a) - Class B Verisk Analytics, Inc. (a) - Class A Leather and Allied Product Manufacturing - 1.40% Nike, Inc. - Class B Machinery Manufacturing - 4.00% Donaldson Co., Inc. General Electric Co. United Technologies Corp. The accompanying notes are an integral part of these financial statements. 7 BARRETT GROWTH FUND Schedule of Investments (Cont’d) May 31, 2014 Shares Value Merchant Wholesalers, Nondurable Goods - 2.67% AmerisourceBergen Corp. $ Miscellaneous Manufacturing - 5.52% 3M Co. Stryker Corp. Oil and Gas Extraction - 1.35% Devon Energy Corp. Other Information Services - 6.44% Facebook, Inc. (a) - Class A Google, Inc. - Class A (a) Google, Inc. - Class C (a) Professional, Scientific, and Technical Services - 7.03% Accenture PLC (b) - Class A Cognizant Technology Solutions Corp. (a) - Class A Nielsen N.V. (b) Tetra Tech, Inc. Publishing Industries (except Internet) - 4.70% Intuit, Inc. Microsoft Corp. Oracle Corp. Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 4.12% BlackRock, Inc. Blackstone Group LP Support Activities for Mining - 3.48% Schlumberger Ltd. (b) Transportation Equipment Manufacturing - 2.88% Boeing Co. Johnson Controls, Inc. Total Common Stocks Cost($10,150,955) SHORT-TERM INVESTMENTS - 3.74% Money Market Fund - 3.74% Fidelity Institutional Government Portfolio - Class I, 0.010% (c) Total Short-Term Investments Cost($615,161) Total Investments (Cost $10,766,116) - 100.28% Liabilities in Excess of Other Assets - (0.28)% ) Total Net Assets - 100.00% $ (a) Non-income producing security. (b) Foreign-issued security. (c) Variable rate security; the rate shown represents the rate at May 31, 2014. The accompanying notes are an integral part of these financial statements. 8 BARRETT GROWTH FUND Statement of Assets and Liabilities May 31, 2014 ASSETS Investments, at value (cost $10,766,116) $ Dividends and interest receivable Other assets Total assets LIABILITIES Payable for distribution fees Payable to Advisor Payable to affiliates Accrued expenses and other liabilities Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation on investments Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ The accompanying notes are an integral part of these financial statements. 9 BARRETT GROWTH FUND Statement of Operations For the Year Ended May 31, 2014 INVESTMENT INCOME Dividend income $ Interest income 60 Total Investment Income EXPENSES Advisory fees Administration fees Distribution fees Transfer agent fees and expenses Fund accounting fees Federal and state registration fees Audit and tax fees Legal fees Chief Compliance Officer fees and expenses Reports to shareholders Trustees’ fees and related expenses Custody fees Other expenses Total expenses Less waivers and reimbursement by Adviser (Note 4) ) Net expenses Net investment income NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain from investments Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets from operations $ The accompanying notes are an integral part of these financial statements. 10 BARRETT GROWTH FUND Statements of Changes in Net Assets Year Ended Year Ended May 31, 2014 May 31, 2013 FROM OPERATIONS Net investment income $ $ Net realized gain from investments Net change in unrealized appreciation on investments Net increase in net assets from operations FROM DISTRIBUTIONS Net investment income ) ) Net decrease in net assets resulting from distributions paid ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued to shareholders in payment of distributions declared Costs for shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) TOTAL INCREASE (DECREASE) IN NET ASSETS NET ASSETS: Beginning of year End of year $ $ ACCUMULATED UNDISTRIBUTED NET INVESTMENT INCOME $ $ The accompanying notes are an integral part of these financial statements. 11 BARRETT GROWTH FUND Financial Highlights Per share data for a share of capital stock outstanding for the entire period and selected information for the period are as follows: Year Ended Year Ended Year Ended May 31, 2014 May 31, 2013 May 31, 2012 NET ASSET VALUE Beginning of period $ $ $ OPERATIONS Net investment income (loss)2 Net realized and unrealized gains (losses) on securities ) Total from investment operations ) LESS DISTRIBUTIONS Distributions from net investment income ) ) — NET ASSET VALUE End of period $ $ $ Total return5 % % )% Net assets at end of period (000s omitted) $ $ $ RATIO OF EXPENSES TO AVERAGE NET ASSETS Before expense reimbursement6 % % % After expense reimbursement6 % % % RATIO OF NET INVESTMENT INCOME (LOSS) TO AVERAGE NET ASSETS Before expense reimbursement6 )% )% )% After expense reimbursement6 % % % Portfolio turnover rate5 30
